Citation Nr: 0712248	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  97-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from June 1957 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the zero percent evaluation for 
bilateral pes planus and continued a 10 percent evaluation 
for lumbar strain. 

In an August 2003 statement, the veteran withdrew his appeal 
for a higher rating for lumbar strain, and that issue is no 
longer part of the current appeal.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994).

In an October 2003 statement, the veteran wrote, "I cannot 
work because of my feet".  This is considered a claim for 
individual unemployability due to service connected 
disability (TDIU), and it is referred to the RO for 
appropriate action.

In a decision by the Board in July 2004, an increased 
(compensable) rating was denied for bilateral pes planus.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In a Joint Motion, the 
parties requested remand of the decision, and the Court 
vacated the Board decision of July 2004 and remanded the case 
for specific development, delineated below.  (U.S. Vet. App. 
04-1622, Sept. 23, 2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran was treated extensively during service for flat 
feet (pes planus).  At the time of the initial grant in 1960, 
the disability was asymptomatic.

In January 1997, the veteran filed a claim for an increase in 
his rating, claiming that his pes planus had become worse.  
VA outpatient treatment records from August 1996 show that he 
had pain on use and walking.  On physical examination he was 
tender over the great toe.

On VA examination in March 1997, the veteran complained of 
pain in his feet which was getting worse progressively.  He 
had had no procedures for his feet, and was treating himself 
with Tylenol.  He had flat arches of both feet on examination 
and walked with a slight limp on his right foot.  Examination 
also revealed slight swelling and slight tenderness over the 
metatarsal phalangeal joint of the right big toe.  X-rays 
showed no evidence of bony or joint abnormalities.  The 
diagnosis was pes planus, bilateral and a hammer toe 
deformity on the 2nd toe of the right foot.

In a July 1998 personal hearing before a Hearing Officer at 
the VARO, the veteran testified that he had pain in his feet 
after 2 or 3 hours of standing and could not stand longer 
than 3 or 4 hours at a time.

On VA examination in February 1999, the veteran stated that 
he had had increasing pain in his feet over the last three 
years which forced his retirement as a postal worker.  He 
would soak his feet in the evening with some relief.  His 
entire foot hurt but he would experience more discomfort on 
the medial portion of both feet.  Examination revealed a 
callous between the 1st and 2nd toes of the right foot.  The 
assessment was plantar foot pain, etiology unclear, currently 
resulting in significant limited ability to perform gainful 
employment.

In July 2000, the veteran underwent surgery on his right foot 
to remove a plantar wart.  Subsequent VA treatment records 
show occasional complaints of foot pain.  In July 2002, he 
had moderate tenderness along the bottom of the feet which 
the examiner opined was secondary to his peripheral 
neuropathy and plantar fasciitis. 



On VA examination in July 2003, clinical evaluation showed 
both feet flat, with toes in normal alignment.  X-rays showed 
severe arthritis at the 1st and 2nd metatarsophalangeal (MTP) 
joints.  The diagnosis was flatfoot with severe arthritis at 
the 1st and 2nd MTP joints.

The Court (specifically endorsing the Joint Motion) 
identified a lack of clarity as to whether the veteran's foot 
arthritis was due to his pes planus, and thus found the above 
cited examination inadequate.  It was further noted that once 
an opinion had been solicited as to whether there was such a 
secondary relationship, if this was in the affirmative, and 
service connection was established, then consideration should 
be given to whether a separate compensable rating was also 
warranted for the arthritis.

In this regard, the Board notes that service connection is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  The above regulation has 
been amended recently, to conform with the Allen decision, 
supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310(b).

Accordingly, the case is REMANDED for the following action:

1.  Contact the 
veteran and request 
any new evidence 
which he can furnish 
or identify with 
regard to an 
association between 
any other foot 
disability and pes 
planus, and assist 
him as required in 
obtaining such 
evidence for the 
record.

2.  Then schedule 
the veteran for an 
examination to 
determine the exact 
nature of the 
disability and 
functional 
incapacitation 
caused by his pes 
planus.  The 
examiner must have 
the claims file 
available for 
review, to include 
the Board and Court 
documentation.  The 
examiner should 
address the 
following questions:  

a.  With 
reference to 
the rating 
criteria at 
38 C.F.R. 
§ 4.71a, 
Diagnostic 
Code 5276, 
what are the 
disabling 
symptoms of 
the 
veteran's 
service-
connected 
pes planus?

b.  With 
regard to 
any disorder 
of the feet 
other than 
pes planus, 
is it at 
least as 
likely as 
not (i.e., 
to at least 
a 50-50 
degree of 
probability) 
that the 
veteran has 
any 
additional 
foot 
disability, 
to include 
arthritis, 
which is 
proximately 
due to, 
aggravated 
by, or the 
result of 
the service-
connected 
pes planus, 
or is such 
an 
etiological 
relationship 
unlikely 
(i.e., less 
than a 50-50 
probability)
.

c.  If the 
veteran's 
arthritis of 
the feet is 
felt to be 
due to a 
cause other 
than the pes 
planus, it 
would be 
helpful to 
have this 
discussed in 
detail.

3.  The case should 
then be reviewed by 
the VARO, and if the 
decision remains 
adverse, a SSOC 
should be issued and 
the veteran and his 
representative 
should be afforded a 
reasonable 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate review.  
The veteran need do 
nothing further 
until so notified. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


